CIRILLO, President Judge Emeritus,
concurring:
I agree with the ultimate result reached by the majority. I write separately, however, to offer an additional reason why the Adamson Act, 45 U.S.C.A. §§ 65-66, does not apply solely to instances where a collective bargaining agreement is in existence.
Unlike the Railway Labor Act, 45 U.S.C.A. §§ 151-188, which was enacted to “eliminate the crippling effect of labor disputes that threaten railway interstate commerce,” Espinosa v. Norfolk and Western Railway Co., 946 F.2d 894 (6th Cir.1991), the Adamson Act (the Act) was enacted as a governmental measure to fix a permanent standard working day for employees engaged in the operation of trains upon interstate railway carriers. The Act was also instituted to make a temporaiy wage regulation which establishes a permanent eight-hour standard for a day’s work by such employees. Wilson v. New, et al., Receivers of the Missouri, Oklahoma & Gulf Railway Co., 243 U.S. 332, 37 S.Ct. 298, 61 L.Ed. 755 (1917). See also General Committee of Adjustment of the Brotherhood of Locomotive Engineers v. Missouri-Kansas-Texas Railroad Co., 320 U.S. 323, 64 S.Ct. 146, 88 L.Ed. 76 (1943) (Adamson Act provided for an eight-hour day for train operators and a commission to enforce it).
*812Therefore, I agree that the trial court was not foreclosed from reviewing Appellant’s claim under the Adamson Act because he did not have a collective bargaining agreement with his employer. Cf Espinosa (the Railway Labor Act relies upon the existence of a collective bargaining agreement because it “provides the exclusive mechanism for resolving employment disputes that arise out of the collective bargaining agreement.”). I would focus, however, upon the statutory intent of the Adamson Act to illustrate that a collective bargaining agreement is not a prerequisite to the Act’s application.